Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment Entry
1.	Applicant’s response to the Office Action dated 12/23/21 is acknowledged (paper filed 6/21/22 and 8/29/22). In the amendment filed therein claims 1 and 3 were modified. Currently claims 1-3 are pending and under consideration. 
2.	Rejections and/or objections of record not reiterated herein have been withdrawn.
Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure
statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other
information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the
list may not be incorporated into the specification but must be submitted in a separate
paper." Therefore, unless the examiner on form PTO-892 or applicant on PTO-1449
has cited the references they have not been considered. For example see references
listed throughout the disclosure.
4. 	The information disclosure statement filed 6/21/22 has been considered as to the
merits before Final Action.

NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor
regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

5. 	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA),
second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor, or for pre-AlA the
applicant regards as the invention.
A.	Claim 3 is vague and indefinite because it is drawn to a method of applying the anti-biotin antibody of claim, 1 but does not include method steps involving the composition of claim 1. As recited it is not clear if the antibody will be utilized as a reagent in the recited methods, will the antibody be employed as a result variable (compared to some other indicator), or involved in some other measurement? 
Additionally the term “applying” in claim 3 is a relative term which renders the claim indefinite. The term “applying” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As recited the meets and bounds of the claim cannot be determined. 
It is suggested that the claim is re written as “A method comprising..... with clear method steps indicating how the antibody of claim 1 will be utilized, in order to obviate the rejection. However, Applicant is cautioned not to introduce new matter.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application.
The claim(s) recite(s): Independent claim 3. A method for applying the anti-biotin antibody of claim 1, comprising ELISA (enzyme-linked immunosorbent assay), cell capture, sorting and enrichment, western blotting, flow cytometry, immunocytofluorescent staining or immunohistochemistry.
In particular, Claim 3 is directed to a natural phenomenon (anti-biotin antibodies of claim 1) wherein the method reads on an abstract idea (applying the antibodies).
This judicial exception is not integrated into a practical application because the judicial exception include a natural phenomenon or the natural principle of specific binding complexes (protein-antibody binding). 
A claim that focuses on use of a natural principle (such as “applying antibodies) must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. 
To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. The analysis turns on whether the claim has added enough to show a practical application. See id. at 1968.
In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fail this inquiry. See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner. However, there must be at least one additional element or step that applies, relies on or uses the natural principle so that the claim amounts to significantly more than the natural principle itself. 
Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the claim and do more than generally describe the natural principle with generalized instructions to “apply it.” See id. at 1965,
1968. 

The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation. Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, or that only limit the use to a particular technological environment (field-of-use), would not be sufficiently specific. See id. at 1968.
In the instant case the claims are directed to a naturally occurring correlation (natural phenomenon), namely the naturally occurring correlation or complex formed between specific binding partners for known biomarker proteins (an anti-biotin antibody) and their “isolation and/or purification in a biological sample. These assay are routinely conducted in the prior art. For example see Absolute Antibody, Anti-Biotin [mAb2] data sheet, 2021.
Limitations that are necessary for all practical applications of the natural principle, such that everyone practicing the natural principle would be required to perform those steps or every product embodying that natural principle would be required to include those features, would not be sufficient to confer patent eligibility.
In addition, appending conventional steps, specified at a high level of generality, to a natural principle does not make the claim patent-eligible. Steps that amount to instructions that are well-understood, routine, conventional activity, previously engaged in by those in the field add nothing specific to the natural principle that would render it patent-eligible.



Claim 3 does not include additional elements/steps or a combination of elements/steps that are sufficient to ensure that the claims amount to significantly more than a natural principle itself. This is because (1) the claims would cover every substantial practical application of the correlation and (2) the additional steps recited in the claim were previously taken by those in the field. When the claims are considered as a whole, the steps taken together amount to no more than recognizing the law of nature itself. 
More specifically, claim 3 reads on mental processes, wherein the anti-biotin antibodies are “applied”. The step of analyzing and/or making clinical decisions are deemed mental processes or abstract ideas that can be performed in the mind. Since the claims do not require any physical testing in “applying”, this is viewed as a comparison or abstract idea (mental process). Therefore the claims recites “judicial exceptions” as limiting elements or steps without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves.
Steps drawn to mental steps and/or computer-implemented abstract ideas are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al).

A claim that focuses on a judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the judicial exceptions itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature/natural principles, natural phenomenon, and abstract ideas).
The subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims) includes steps 1, 2, 2A prog 1, 2A prog 2, and 2B. The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter.
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions).
In Step 2A, Prong 1 determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea enumerated in the 2019 PEG (judicial exceptions) and 
Step 2A, Prong 2 determine whether the claims recites additionally elements that integrate the exception into a practical application of the exception
If the exception is not integrated into a practical application, then proceed to Step 2B determines whether the claim as a whole amounts to significantly more than the exception.




Analysis of Claim 3:
The present claim appears to be directed to a process or method so Step 1 is satisfied.
The present claims are directed to judicial exceptions? Wherein the method recites “applying”. The judicial exception includes mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The claims also include a natural principle (natural phenomenon) involving specific binding partners (protein-antibody complexes) which are insufficient to make an otherwise ineligible claims patent eligible without significantly more recited in the claim. The “applying” step can be done by merely reviewing the data mentally and mentally identifying a complex formed in methods. See Bilski V. Kappos 95 USPQ2d 1001 (2010). Also, see Mayo Collaborative Services v. Prometheus Laboratories Inc. 101 USPQ2d 1961 (2012) at 1965, quoting Gottschalkv. Benson, 409 U.S. 63, 67 [175 USPQ 673] (1972). 
("Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work."). 
Furthermore, the step(s) of “applying” do not actually require an active step but encompasses abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Step 2B, is to determine whether the claim as a whole amount to significantly more than the exception. Claim 3 does not have active method steps. All of the additional claim elements listed are well-understood, routine, and conventional in this art. The claimed methods are readily recognized in the art as routine. For instance, see Jin, Jian-Ping (WO 2020/028776 A1). 
Thus, the methods and active method steps of the present claims are conventional, well understood and routine. These steps are the activities that a scientist would have relied upon to achieve the goals of the invention. 
The steps are interpreted as being drawn to mental steps and/or computer-implemented abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al).
In the present claims there are no other active method steps that transform the process into an inventive application of the produced fraction in steps (a) and (b).
In sum, when the relevant factors are analyzed, they weigh against the present claim(s) reciting a judicial exception (analyzing) that is not integrated into a practical application. Accordingly, the claims do not qualify as eligible subject matter.

Allowable Subject Matter
7.	Claims 1 and 2 are allowed.


8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa Cook
Primary Examiner
Hoteling
571-272-0816
10/7/22

/LISA V COOK/Primary Examiner, Art Unit 1642